Citation Nr: 0501843	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-25 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to the veteran's service-
connected residuals of rheumatic fever.

2.  Entitlement to service connection for heart disease, to 
include as secondary to the veteran's service-connected 
residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1943 to May 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in July 2003 and a 
substantive appeal was received in August 2003.

The Board notes that the issue of entitlement to service 
connection for hearing loss was granted by the RO by way of a 
July 2003 rating decision.  As this is considered a full 
grant of the benefits sought on appeal, this issue is not in 
appellate status.


FINDINGS OF FACT

1.  Rheumatoid arthritis was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is rheumatoid arthritis 
otherwise related to such service or to any service-connected 
disability.

2.  A heart disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is a heart disability otherwise 
related to such service or to any service-connected 
disability.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by 
the veteran's active duty service nor is rheumatoid arthritis 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2004).

2.  Heart disability was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service, nor is heart 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the claimed disabilities.  The 
September 2001 RO letter informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the September 2001 letter notified 
the veteran that he should submit any pertinent evidence in 
his possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in September 2001 and 
the initial rating decision was issued in February 2002.  
Thus, the VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records.  
Additionally, the veteran has been afforded several VA 
examinations.  Under the circumstances, the Board finds that 
the record as it stands includes sufficient competent 
evidence to decide this claim.  See 38 C.F.R. § 3.159(c)(4).  
The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
these issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as cardiovascular disease and arthritis, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service- connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Rheumatoid Arthritis

Initially the Board notes that the veteran's service medical 
records are devoid of reference to rheumatoid arthritis (or 
any arthritis).  Additionally, the veteran's post-service 
private medical records do not contain a single diagnosis of 
rheumatoid arthritis for the veteran, although they do 
contain diagnoses of gout and degenerative joint disease.

A February 2003 statement from the veteran's wife, who is a 
registered nurse, notes her opinion that her husband suffers 
from arthritis due to his service-connected residuals of 
rheumatic fever.

A November 2001 VA examination contains a diagnosis of 
rheumatoid arthritis for the veteran, apparently by history.  
A June 2003 medical opinion from the same November 2001 VA 
examiner notes that the veteran was not diagnosed with 
degenerative joint disease until July 2000, more than fifty 
years after discharge from service.  The examiner clarified 
that his diagnosis of rheumatoid arthritis in the November 
2001 VA examination report was based on information given to 
him by the veteran and was not based on any documented 
evidence of rheumatoid arthritis.  Additionally, the examiner 
stated that his November 2001 physical examination of the 
veteran failed to reveal any clinical evidence of typical 
rheumatoid arthritis.  Moreover, he stated that there is no 
laboratory evidence of a clinical diagnosis of rheumatoid 
arthritis.  His opinion was that there was no indication that 
the veteran had ever been diagnosed with rheumatoid arthritis 
nor was there any clinical evidence to support a current 
diagnosis of rheumatoid arthritis.  The examiner noted that 
the veteran does currently have osteo-arthritic changes which 
he characterized as a manifestation of the veteran's age.  He 
stated that it was his opinion that the veteran's current 
arthritic condition was unrelated to the veteran's service-
connected residuals of rheumatic fever.

In short, there is no evidence that the veteran currently 
suffers from rheumatoid arthritis.  Service connection cannot 
be established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Although the record 
shows that the veteran currently suffers from osteo-
arthritis, there is no medical evidence to relate the current 
osteo-arthritis to the veteran's active duty service or his 
service-connected residuals of rheumatic fever.  In fact, the 
June 2003 medical opinion specifically attributes the 
veteran's current arthritis condition to his age.  The Board 
acknowledges the veteran's spouse's opinion regarding the 
etiology of his current arthritic condition and her 
qualifications as a medical professional.  However, the Board 
finds that the June 2003 medical opinion from the medical 
doctor has greater probative value due to the physician's 
review of the veteran's entire medical record, his clinical 
examination of the veteran, and his advanced education in the 
medical field.  

Thus, the Board finds that service connection for rheumatoid 
arthritis, to include as secondary to the veteran's service-
connected residuals of rheumatic fever, is not warranted.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Heart Disease

The Board initially notes that the veteran's service medical 
records are devoid of reference to a diagnosis of heart 
disease.  July 1944 medical records reveal that a detailed 
examination failed to note any clinical evidence of any 
cardiac abnormality.  In July 1944 there was one note that 
stated that a soft systolic murmur was heard at apex.  
However, August 1944 medical records noted a normal heart on 
examination.  Additionally, medical notes from January 1945 
alternatively noted no murmurs or a soft systolic blow at the 
mitral valvular area.  Nevertheless, a May 1945 examination 
revealed a normal cardio-vascular system and heart.

Post-service private medical records show no diagnosis of 
heart disease.  A May 2001 VA examination report specifically 
noted that no heart murmurs, thrills, thrusts or enlargement 
were found on examination.  The examiner noted that the 
veteran did not report any angina, dyspnea, fatigue, 
dizziness or syncope and that there was no record of 
myocardial infarction.  The examiner specifically noted that 
while the veteran had a history of rheumatic fever, he did 
not have definite acute rheumatic heart disease.  There was 
no evidence of left ventricular dysfunction, no pedal edema 
no congestive heart disease and no current evidence of 
valvular heart disease.  The examiner diagnosed the veteran 
with early arteriosclerotic heart disease, asymptomatic and 
noted that the EKG showed normal sinus rhythm with occasional 
premature supraventricular complexes, left axis deviation and 
voltage criteria for left ventricular hypertrophy.  Chest x-
ray showed clinical history of hypertension and mild 
peribronchial thickening.  Extensive heart testing in May 
2001 showed a normal heart, including normal aortic, mitral, 
pulmonic and tricuspid valves.

To summarize, there is no evidence of record that the veteran 
suffers from valvular heart disease.  Although a heart murmur 
was found in service, this appears to have been acute and 
fully resolved as there is no evidence of a heart murmur 
subsequent to service and no heart murmur was found on 
examination in May 2001.  Service connection cannot be 
established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
acknowledges the diagnosis of early, asymptomatic 
arteriosclerotic heart disease, but notes that there is no 
medical evidence relating this heart condition to the 
veteran's active duty service or his service-connected 
residuals of rheumatic fever.

As there is no evidence of a chronic heart disability in 
service or within one year of discharge from service and no 
evidence linking any current heart disease to the veteran's 
active duty service or a service-connected disability, 
service connection for a heart disability, to include as 
secondary to rheumatic fever, is denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


